Case 2:21-cv-00818-ODW-PVC Document 69 Filed 08/02/21 Page 1 of 5 Page ID #:1018




    1
    2
    3
    4
    5
    6
    7
                                         UNITED STATES DISTRICT COURT
    8
                                     CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11 ITG BRANDS, LLC,                                        Case No. 2:21-cv-00818-ODW-PVC
   12                      Plaintiff,                         Before: Hon. Otis D. Wright, II
   13            v.
                                                              STIPULATED PERMANENT
   14 CAPNA INTELLECTUAL                                      INJUNCTION
   15                      Defendant.                         Complaint Filed: January 28, 2021
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        065887.001180 4845-9365-5794.1
                                                          1
                                            STIPULATED PERMANENT INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 69 Filed 08/02/21 Page 2 of 5 Page ID #:1019




    1            Plaintiff, ITG Brands LLC’s (“ITGB”) and Defendant, Capna Intellectual
    2 (“Defendant”) (collectively the “Parties”), hereby advise the Court that they have
    3 entered into a Settlement Agreement dated July 27, 2021 (“Agreement”) and have
    4 settled this Civil Action as relates to the claims between them. The Agreement
    5 between the Parties includes among its provisions the entry of injunctive relief, and
    6 therefore the Parties submit this Permanent Injunction to the Court, on full and
    7 mutual consent as indicated below:
    8            IT IS HEREBY ORDERED that:
    9            1.        The terms of the Court’s June 21, 2021 Preliminary Injunction Order
   10 (ECF No. 59) are incorporated by reference herein. Defendant will continue to be
   11 bound by the obligations of the Preliminary Injunction Order in full, except that
   12 certain provisions of the Preliminary Injunction Order shall be modified as set forth
   13 below.
   14            2.        Effective August 2, 2021, Defendant will be permanently enjoined
   15 from all use of ITGB’s Interlocking OO’s logo shown in incontestable U.S.
   16 Trademark Registration Nos. 2,578,658, and 2,617,994, (“ITGB Marks”) or any
   17 other mark containing interlocking OOs and/or circles (collectively “interlocking
                                                                        1
   18 circles”), including but not limited to the logos                     and/or    , in any manner
   19 (including in solid colors) in connection with any advertising and promotion
   20 (including online advertising, social media pages on Facebook, Instagram, Twitter,
   21 Weed Maps, YouTube, and any other social media platform), websites, and physical
   22 advertising and promotional materials such as advertisements, brochures, and point
   23 of sale materials. This provision shall apply only to advertising, promotion,
   24 websites, physical advertising, and promotional materials under Defendant’s
   25 control. To the extent any retail distributor not under Defendant’s control possesses
   26
                 1
   27          In each case in which this Order refers to the logo            as a mark that Defendant is
      enjoined from using, it refers only to that stylized logo and not to the word “BLOOM” used
   28 without the two O’s interlocked.
        065887.001180 4845-9365-5794.1
                                                         2
                                         STIPULATED PERMANENT INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 69 Filed 08/02/21 Page 3 of 5 Page ID #:1020




    1 point of sale materials containing interlocking circles, Defendant shall use its best
    2 efforts to ensure that those materials are removed by no later than August 2, 2021.
    3 To the extent Defendant discovers such possession by a retail distributor after
    4 August 2, 2021, Defendant shall continue to use its best efforts to ensure that those
    5 materials are removed.
    6         3.     As of the date this permanent injunction is entered until November 30,
    7 2021, Defendant shall display corrective advertising and/or other notices on its
    8 websites and social media pages informing the general public that Defendant will be
    9 using new logos. The corrective advertisements and/or other notices shall not
   10 include either           ,    , or any other marks or logos which contain interlocking
   11 circles.
   12         4.     By no later than November 30, 2021, Defendant shall be permanently
   13 enjoined from and will cease selling or distributing to retailers any and all products,
   14 packaging, advertising, brochures, or any other physical items in its possession
   15 bearing the marks and logos             ,    , or these marks and logos in solid colors,
   16 or any other marks or logos which contain interlocking circles (the “Infringing
   17 Products”). By no later than December 31, 2021, Defendant shall destroy any and all
   18 Infringing Products in its possession, and Defendant shall verify it has complied
   19 with paragraph 4 of this permanent injunction by providing ITGB a sworn
   20 declaration under penalty of perjury from an officer, director, or manager of
   21 Defendant reasonably describing the method used to destroy any remaining
   22 Infringing Products.
   23         5.     By November 15, 2021, Defendant shall send notices approved by
   24 ITGB to all of its retail distributors explaining that in light of the issuance of this
   25 permanent injunction each retail distributor has the option to return any product in
   26 its possession as of December 1, 2021 bearing the marks and logos                ,    , or
   27 these marks and logos in solid colors, and, if requested by a retail distributor,
   28 Defendant shall exchange such products for an equivalent product that does not bear
      065887.001180 4845-9365-5794.1
                                              3
                                   STIPULATED PERMANENT INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 69 Filed 08/02/21 Page 4 of 5 Page ID #:1021




    1 the marks and logos             ,   , or these marks and logos in solid colors. By
    2 November 1, 2021, Defendant shall also provide ITGB with a copy of the notice for
    3 review and approval by ITGB prior to Defendant sending any notices to its retail
    4 distributors.
    5         6.      As of the date of this permanent injunction, Defendant is prohibited
    6 from expanding the promotion or sale of any products bearing the marks and logos
    7          ,      , or these marks and logos in solid colors, the ITGB Marks or any other
    8 marks or logos which contain interlocking circles. (“Infringing Products”) to new
    9 territories or an increase in total aggregate locations in each state.
   10         7.      As of the date of this permanent injunction, Defendant is prohibited
   11 from instructing, assisting, aiding, or abetting any person or entity in engaging in or
   12 performing any of the activities referred to in paragraph 6. In accordance with
   13 paragraph 4 of this permanent injunction, Defendant’s provision of materials to
   14 franchisees in the ordinary course of business from now until November 30, 2021
   15 shall not be considered a violation of this paragraph.
   16         8.      As of the date of this permanent injunction, on the first business day of
   17 each month beginning with the month of August 2021 and ending with the month of
   18 November 2021, Defendant shall provide to ITGB an accounting regarding
   19 Defendant’s inventory levels and forecasted product demand, and such accounting
   20 shall be provided by sworn declaration under penalty of perjury from an officer,
   21 director, or manager of Defendant.
   22         9.      Defendant shall notify its distributors and/or retailers of this permanent
   23 injunction, must prepare such notice within three (3) business days of the issuance
   24 of this injunction, and ITGB has three (3) business days from receipt to approve the
   25 form of the notice. Defendant’s distributors and/or retailers are not bound in any
   26 way by this permanent injunction, and the notice will state that Defendant’s
   27 distributors and/or retailers are not bound in any way by this permanent injunction.
   28 Defendant shall not be required to notify its distributors of the provision in
      065887.001180 4845-9365-5794.1
                                                 4
                                   STIPULATED PERMANENT INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 69 Filed 08/02/21 Page 5 of 5 Page ID #:1022




    1 paragraph 5 of this permanent injunction before November 15, 2021.
    2            10.       On July 21, 2021 Defendant shall send to Plaintiff, but not file with the
    3 Court, a report in writing under oath, signed by an officer, director, or manager of
    4 Defendant setting forth in detail the manner and form in which Defendant has
    5 complied with this injunction and the Agreement.
    6            11.       The Court shall retain jurisdiction of this civil action and the parties to
    7 resolve any issues arising of any claim of violation of or noncompliance with this
    8 permanent injunction and/or the Agreement between the parties in settlement of this
    9 civil action.
   10
   11    IT IS SO ORDERED.
   12    Dated: August 2, 2021
                                                              _____________________________
   13                                                             Honorable Otis D. Wright II
                                                                   Judge, United States Court
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        065887.001180 4845-9365-5794.1
                                                         5
                                         STIPULATED PERMANENT INJUNCTION
